Opinion by
Weight, J.,
Diana Simon was employed as a laboratory technician, receptionist, and typist by Dr. Philip Gottlieb, 16th and Walnut Streets, Philadelphia. Her last day of work was June 3, 1958. Her application for benefits was disallowed by the Bureau of Employment Security, the Referee, and the Board of Review on the ground that her unemployment was due to voluntarily leaving work without cause of a necessitous and compelling nature under Section 402(b) of the Unemployment Compensation Law. Act of December 5, 1936, P. L. (1937) 2897, 43 P.S. 802(b). This appeal followed.
The record discloses that, after working only two days, appellant notified Dr. Gottlieb that she was quitting because she felt that she was not qualified for the work. It is clearly apparent that appellant left her employment voluntarily. She took the position that she could not satisfactorily perform the typing duties required. Dr. Gottlieb stated that “this was a minor part of her work, and would have been accepted, because her main job was lab. technician at which she was very proficient, and she could have continued work”.
The burden was upon appellant to prove that she was entitled to benefits, Mahaffey Unemployment Compensation Case, 188 Pa. Superior Ct. 402, 146 A. 2d 848, and this she entirely failed to do. Dissatisfaction *615with one’s own qualifications, when the employer raises no objection, does not constitute cause of a necessitous and compelling nature for voluntary termination of employment. We are in accord with the position of the Board of Review that appellant’s unemployment was self-willed and therefore not compensable.
Decision affirmed.